Citation Nr: 0709586	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a reduction in the evaluation for residuals of cancer 
of the larynx from 100 to 30 percent, effective August 1, 
2005, was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified before a Decision 
Review Officer in May 2005, and before the undersigned 
Veterans Law Judge (VLJ) in September 2006.  The veteran 
submitted additional medical evidence in September 2006, 
along with a statement waiving initial consideration by the 
RO.  


FINDINGS OF FACT

1.  Procedural requirements for reduction have been satisfied 
in this case.  

2.  Residuals of cancer of the larynx are manifested by 
chronic, but improving laryngitis; there is no showing of 
constant inability to speak above a whisper.    

3.  Forced expiratory volume in one second (FEV-1) testing 
resulted in 71 percent predicted value.   


CONCLUSION OF LAW

The reduction in the evaluation for residuals of cancer of 
the larynx, from 100 to 30 percent, effective August 1, 2005, 
was proper.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 4.97, Diagnostic Codes 
6516, 6519, 6520 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reduction in Evaluation of Residuals of Cancer of the 
Larynx

In a May 2004 rating decision, the RO granted service 
connection for cancer of the larynx and assigned a 100 
percent evaluation, effective January 26, 2004.  In November 
2004 and December 2004, the RO proposed to reduce the 
evaluation for  cancer of the larynx.  In an April 2005 
rating decision, the RO recharacterized the disability as 
residuals of cancer of the larynx, and reduced the evaluation 
to 30 percent, effective August 1, 2005.  In short, the 
veteran's evaluation was 100 percent through July 31, 2005, 
and then 30 percent from August 1, 2005.  The veteran 
appealed the April 2005 rating decision.  The issue before 
the Board is whether a reduction in the evaluation for 
residuals of cancer of the larynx from 100 to 30 percent, 
effective August 1, 2005, was proper.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2006).

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  The 100 percent 
rating was in effect from February 1, 2004 to July 31, 2005, 
or less than 2 years.  Therefore, various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply, and reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c).  The record shows that the RO entered a rating 
action proposing a reduction of the veteran's evaluation for 
cancer of the larynx in a December 2004 rating decision based 
on the clinical findings from the November 2004 VA 
examination report.  The November 2004 VA examination report 
indicated that squamous cell carcinoma of the larynx was 
treated with chemotherapy and 33 radiation treatments.  The 
veteran completed therapy in January 2004 and ENT reports 
noted no recurrence of his squamous cell carcinoma.  

he veteran and his representative were notified of that 
proposal by a letter dated in January 2005, and of their 
right to request a hearing. The veteran received a hearing in 
April 2005.  The RO then took final action on the reduction 
in April 2005; notified the veteran of the action in April 
2005; and made the reduction effective from August 1, 2005.  
As such, the proper procedures were followed.  The next issue 
is whether the RO properly reduced the evaluation based on 
the evidence.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4. Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155 (West 2002).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the April 2005 rating decision, the RO assigned the 
veteran's residuals of cancer of the larynx a  30 percent 
evaluation under Diagnostic Code 6516.  Diagnostic Code 6516 
provides that chronic laryngitis productive of hoarseness, 
with inflammation of cords or mucous membrane, is rated as 10 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
A 30 percent disability evaluation is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre- malignant changes on a 
biopsy.  A 30 percent disability evaluation is the highest 
available under Diagnostic Code 6516.  As the veteran is 
receiving the highest evaluation under Diagnostic Code 6516, 
the Board has evaluated his claim under other applicable 
diagnostic criteria.  The veteran's representative 
specifically requested that the Board apply the evidence to 
Diagnostic Codes 6519 and 6520.  

Under Diagnostic Code 6519, complete organic aphonia with 
constant inability to communicate by speech is rated as 100 
percent disabling. Constant inability to speak above a 
whisper is rated as 60 percent disabling. 38 C.F.R. § 4.97, 
Diagnostic Code 6519.

The veteran testified in September 2006 that voice comes and 
goes, and is not the same all the time.  His voice was better 
on the day of the hearing because he had water to drink.  The 
veteran attested that if he does not drink water, his throat 
hardens up on him.  He also has difficulty breathing and 
swallowing.  (T. 4-5).  

A private health record from Hulston Cancer Center dated in 
May 2004 indicated that the veteran had good voice quality.  
Records from Dr. Wolfe dated from August 2004 through June 
2005 indicate that the veteran has radiation laryngitis.  In 
August 2004, Dr. Wolfe noted that the veteran had chronic 
laryngitis.  In January 2005, Dr. Wolfe indicated that the 
radiation laryngitis was slowly improving.  In June 2005, Dr. 
Wolfe noted persistent radiation laryngitis, improving.   

In sum, it appears that the veteran's residuals of cancer of 
the larynx includes chronic laryngitis.  However, the record 
does not support a finding of constant inability to speak 
above a whisper to warrant a 60 percent evaluation under 
Diagnostic Code 6519.  The medical evidence showing good 
voice quality in May 2004 and a general improving condition 
in January 2005 and June 2005 evaluations.  Importantly, the 
veteran testified that his voice comes and goes, which itself 
demonstrates an ability to speak above a whisper.  As such, a 
60 percent or higher evaluation is not warranted under 
Diagnostic Code 6519.  38 C.F.R. § 4.97 (2006).  

As for Diagnostic Code 6520,  The following evaluations are 
assignable under Diagnostic Code 6520 for stenosis of the 
larynx, including residuals of laryngeal trauma (unilateral 
or bilateral):  Forced expiratory volume in one second (FEV-
1) less than 40 percent of predicted value, with Flow-Volume 
Loop compatible with upper airway obstruction, or; permanent 
tracheotomy warrants a 100 percent rating; FEV-1 of 40- to 
55-percent predicted, with Flow-Volume Loop compatible with 
upper airway obstruction warrants a 60 percent rating; FEV-1 
of 56- to 70-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction warrants a 30 
percent rating and; FEV-1 of 71- to 80-percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction warrants a 10 percent rating.

Here, the clinical findings do not support a 60 percent or 
higher evaluation under Diagnostic Code 6520.  The veteran 
submitted a pulmonary function analysis performed in October 
2006.  The results showed a FEV-1 of 71 percent predicted 
value.  This finding does not support a 60 percent or higher 
evaluation under Diagnostic Code 6520.  There are no other 
FEV-1 results noted during the claims period.      

As for other diagnostic codes, the record does not show an 
injury to the pharynx to warrant an evaluation under 
Diagnostic Code 6521, or bacterial rhinitis to warrant an 
evaluation under Diagnostic Code 6523.  38 C.F.R. § 4.97.  

Based upon the above information, the veteran is not entitled 
to a higher evaluation for his residuals of cancer of the 
larynx, effective August 1, 2005, and that the RO was correct 
when it concluded that a reduction was proper as there was 
improvement shown on examination.  In summary, the Board 
concludes that the reduction of the veteran's rating from 100 
to 30 percent was proper.

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected depressive disorder 
on appeal.  In that regard, the Board does not find that 
record reflects that the veteran's disability on appeal have 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation), 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  No periods of hospitalization 
due to his residuals of cancer of the larynx are noted in the 
record, or otherwise claimed by the veteran.  The record 
includes a statement from Dr. Wolfe indicating that the 
veteran's laryngeal airway is substantially restricted 
resulting in substantial diminution in his ability to engage 
in activities more strenuous than sedentary activities.  
However, the physician did not state that the veteran was 
unemployable due to his service-connected disabilities.  
Furthermore, the ratings in VA's rating schedule provide an 
adequate basis for assessing the effects of the disability 
upon the veteran's earning capacity.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2004 and January 2005 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The pertinent rating 
criteria for the veteran's service-connected disability was 
provided for in the December 2005.  The veteran was aware of 
the rating criteria used and during his hearing before the 
VLJ, asserted that the Board consider evaluating the 
veteran's claim under two other rating criteria.  It is clear 
from these facts that the veteran was aware of the rating 
criteria and the evidence needed to used and had an 
opportunity to provide testimony to support his appeal.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the RO and Board 
hearing transcripts, lay statements, VA examination report 
dated in November 2004, and private treatment records.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


ORDER

The reduction in the evaluation for residuals of cancer of 
the larynx, from 100 to 30 percent, effective August 1, 2005, 
was proper.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


